UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6392



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TIMOTHY LARNELL BASEMORE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. James C. Fox, Senior Dis-
trict Judge. (CR-97-5-FO, CA-01-17-4-F)


Submitted:   April 27, 2001                 Decided:   May 21, 2001


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Larnell Basemore, Appellant Pro Se.     Cynthia Elaine
Tompkins, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy Larnell Basemore seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal substantially on the

reasoning of the district court.*    See United States v. Basemore,

Nos. CR-97-5-FO; CA-01-17-4-F (E.D.N.C. Feb. 14, 2001).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




     *
       We recently held in United States v. Sanders,     F.3d    ,
2001 WL 369719 (4th Cir. Apr. 13, 2001) (No. 00-6281) that the new
rule announced in Apprendi v. New Jersey, 530 U.S. 466 (2000), is
not retroactively applicable to cases on collateral review.
Accordingly, Appellant’s Apprendi claim is not cognizable.


                                 2